Name: Decision of the EEA Joint Committee No 103/97 of 17 December 1997 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  communications;  European construction
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/64 DECISION OF THE EEA JOINT COMMITTEE No 103/97 of 17 December 1997 amending Annex XI (Telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 7/96 (1); Whereas the Council resolution of 21 November 1996 on new policy priorities regarding the information society (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 29 (Council Recommendation 95/144/EC) in Annex XI to the Agreement: 30. 396 Y 1212(01): Council resolution of 21 November 1996 on new policy priorities regarding the information society (OJ C 376, 12.12.1996, p. 1). Article 2 The texts of Resolution 96/C 376/01 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 18 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 17 December 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 102, 25. 4. 1996, p. 50. (2) OJ C 376, 12. 12. 1996, p. 1.